Exhibit Bagell, Josephs, Levine & Company, LLC Suite J, 406 Lippincott Drive, Marlton, NJ 08053 Tel: 856.346.2628 Fax: 856.396-0022 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors American Nano-Silicon Technologies, Inc. We hereby consent to the use in the Prospectus constituting a part of this Registration Statement on Form 10-12G/A of our report dated January 8, 2008, relating to the consolidated financial statements of American Nano-Silicon Technologies, Inc. which is contained in that Prospectus. /S/Bagell, Josephs, Levine & Company, LLC BAGELL, JOSEPHS, LEVINE & COMPANY, LLC Marlton, New Jersey September
